Exhibit 10.1

UNIDYM, INC.

SERIES D PREFERRED STOCK

PURCHASE AGREEMENT



--------------------------------------------------------------------------------

SERIES D PREFERRED STOCK PURCHASE AGREEMENT

THIS SERIES D PREFERRED STOCK PURCHASE AGREEMENT (this “Agreement”) is made and
entered into as of June 29, 2010 by and between Unidym, Inc., a Delaware
corporation (the “Company”), and Arrowhead Research Corporation, a Delaware
corporation (the “Investor”).

RECITALS

WHEREAS, the Company wishes to sell an aggregate of 4,785,077 shares of the
Company’s Series D Preferred Stock (the “Shares”) to the Investor, at a purchase
price of $0.30 per Share, and the Investor wishes to purchase the Shares from
the Company.

NOW, THEREFORE, in consideration of the mutual covenants, agreements and
conditions, and upon acknowledgement of each of the parties of the receipt of
valuable consideration, the parties herein agree as follows:

1. Purchase and Sale of Shares. At the Closing (as defined below), the Company
shall issue and sell to the Investor the Shares in consideration for the
cancellation of indebtedness of the Company owed to the Investor in the amount
of $1,435,522.98. The purchase and sale of the Shares shall take place remotely
via the electronic exchange of documents and signatures, at 10:00 a.m. Pacific
Time, on June 28, 2010 or at such other time as the Company and the Investor
mutually agree upon, orally or in writing (which time and place are designated
as the “Closing”). Promptly after the Closing, the Company shall deliver to the
Investor a duly executed certificate representing the Shares which the Investor
is purchasing hereunder.

2. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investor, that the statements in the following paragraphs of
this Section 2 are all true and complete as of the date hereof:

2.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. The Company is duly qualified to transact business and is in
good standing in each jurisdiction in which the failure to so qualify would
reasonably be expected to have a material adverse effect on (a) the present or
future business, assets, or operations, of the Company, taken as a whole or
(b) the Company’s ability to perform this Agreement (a “Material Adverse
Effect”).

2.2 Capitalization and Voting Rights. The cap table immediately prior to the
Closing is set forth in Schedule A.

(a) Authorized Stock. There are authorized for issuance (i) 80,000,000 shares of
Common Stock, $0.0001 par value per share (“Common Stock”), and (ii) 49,173,252
shares of Preferred Stock, $0.0001 par value per share (“Preferred Stock”), of
which 5,000,000 shares are designated as Series A Convertible Preferred Stock
(“Series A Preferred Stock”), 5,673,252 shares are designated as Series B Senior
Convertible Preferred Stock (“Series B Preferred Stock”), 8,500,000 shares are
designated as Series C Senior Convertible Preferred Stock (“Series C Preferred
Stock”), and 30,000,000 shares are designated as Series D Preferred Stock
(“Series D Preferred Stock”). Immediately prior to the Closing, the outstanding
stock of the Company consists of the following:

(i) Three Million Seven Hundred Eighty Thousand One Hundred (3,780,100) shares
of issued and outstanding Common Stock.

(ii) Five Million (5,000,000) shares of issued and outstanding Series A
Preferred Stock.

 

1



--------------------------------------------------------------------------------

(iii) Five Million Six Hundred Seventy Three Thousand Two Hundred and Fifty Two
(5,673,252) shares of issued and outstanding Series B Preferred Stock.

(iv) Eight Million One Hundred Twenty Five Thousand Eight Hundred Eighty-Nine
(8,125,889) shares of issued and outstanding Series C Preferred Stock.

(v) Eighteen Million Seven Hundred Twenty-Three Thousand Three Hundred
Forty-Four (18,723,344) shares of issued and outstanding Series D Preferred
Stock.

Upon the Closing, the rights, preferences and privileges of each series of
Preferred Stock will be as stated in the Company’s Fifth Amended and Restated
Certificate of Incorporation, as amended (the “Restated Certificate”), and as
provided by law.

(b) Valid Issuance. The outstanding shares of Common Stock and Preferred Stock
are all duly and validly authorized and issued, fully paid and nonassessable.

(c) Rights to Acquire. Except for (i) the conversion privileges of the Preferred
Stock, (ii) the rights of first refusal provided in Section 4 of that certain
Second Amended and Restated Investors’ Rights Agreement dated as September 30,
2009 by and among the Company and the parties listed on the schedules attached
thereto (the “Investors’ Rights Agreement”), (iii) 5,000,000 shares of Common
Stock reserved for issuance to employees, consultants and/or directors pursuant
to the Company’s 2006 Stock Option/Stock Issuance Plan (the “Option Plan”), of
which options to purchase an aggregate of 2,643,250 shares of Common Stock are
currently outstanding, (iv) outstanding warrants to purchase 7,656,416 shares of
Common Stock and (vi) outstanding restricted stock units for the issuance of
1,104,010 shares of Common Stock, there are not outstanding any options,
warrants, rights (including conversion or preemptive rights) or agreements for
the purchase or acquisition from the Company of any shares of its capital stock.
The list of option holders is set forth in Schedule B.

(d) Voting of Shares. Other than that certain Second and Amended Voting
Agreement dated as of September 30, 2009 by and among the Company and the
parties listed on the schedules attached thereto, the Company is not a party or
subject to any agreement or understanding and, to the Company’s knowledge, there
is no agreement or understanding between any persons and/or entities which
affects or relates to the voting or giving of written consents with respect to
any security or by a director of the Company.

(e) Market Stand-Off. To the Company’s best knowledge, all outstanding shares of
Preferred Stock of the Company and all capital stock of the Company issuable
upon the exercise of outstanding employee incentive stock options are subject to
a one hundred eighty (180) day “market stand-off” restriction upon an initial
public offering by the Company resulting in at least $20 Million in gross
proceeds pursuant to a registration statement filed with the Securities and
Exchange Commission (“SEC”) pursuant to the Securities Act of 1933, as amended
(the “Act”).

2.3 Subsidiaries. Except for (i) the minority ownership position in Nexeon
MedSystems pursuant to the license agreement with Nanotech Catheter Solutions,
(ii) the 100% ownership position in Nanoconduction, Inc., and (iii) the 100%
ownership position in Unidym Korea Inc., the Company does not presently own or
control, directly or indirectly, any interest in any other corporation,
association, or other business entity. The Company is not a participant in any
joint venture, partnership, or similar arrangement.

 

2



--------------------------------------------------------------------------------

2.4 Authorization. All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement, the performance of all obligations of the
Company hereunder and thereunder, and the authorization, sale and issuance of
the Shares being sold hereunder, has been taken or will be taken prior to the
Closing. As of the Closing, this Agreement constitutes a valid and legally
binding obligation of the Company, enforceable in accordance with its terms,
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally or (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies.

2.5 Valid Issuance of Common Stock. The Shares that are being purchased by
Arrowhead hereunder, when issued, sold and delivered in accordance with the
terms of this Agreement for the consideration expressed herein, will be duly and
validly issued, fully paid and nonassessable and will be free of restrictions on
transfer, other than restrictions on transfer, if any, (i) under this Agreement,
(ii) under applicable state and federal securities laws and (iii) otherwise
imposed as a result of actions taken by the Investor. The Shares purchased under
this Agreement have been duly and validly reserved for issuance and, upon
issuance in accordance with the terms of the Restated Certificate, will be duly
and validly issued, fully paid and nonassessable and will be free of
restrictions on transfer, other than restrictions on transfer, if any (i) under
this Agreement, (ii) under applicable state and federal securities laws and
(iii) otherwise imposed as a result of actions taken by the Investor.

2.6 Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
this Agreement, except for such consents, approvals, orders, authorizations,
registrations, qualifications, designations, declarations or filings which are
not required to be obtained prior to the Closing, and such filings as are
required pursuant to applicable federal and state securities laws and blue sky
laws, which filings will be effected within the required statutory period.

2.7 Offering. Subject in part to the truth and accuracy of the Investor’s
representations set forth in Section 3 of this Agreement, the offer, sale and
issuance of the Shares as contemplated by this Agreement are exempt from the
registration requirements of the Act, and the qualification or registration
requirements of applicable state blue sky laws, as such registration
requirements and laws currently exist.

2.8 Litigation. There is no action, suit, proceeding or investigation pending
or, to the Company’s knowledge, currently threatened in writing against the
Company that questions the validity of this Agreement, or the right of the
Company to enter into this agreement or to consummate the transactions
contemplated hereby, or that would reasonably be expected to result in a
Material Adverse Effect. The Company is not a party or subject to the provisions
of any order, writ, injunction, judgment or decree of any court or government
agency or instrumentality.

2.9 Proprietary Information Agreements. Each current employee of the Company has
executed a Proprietary Information and Inventions Agreement in substantially the
form provided to the Investor upon request by the Investor. To the Company’s
knowledge, no such employee is in violation thereof.

2.10 Compliance with Other Instruments. The Company is not in violation of any
provision of its Restated Certificate or Bylaws nor, to its knowledge, of any
instrument, judgment, order, writ, decree or contract, statute, rule or
regulation to which the Company is subject and a violation of which would
reasonably be expected to have a Material Adverse Effect. The execution,
delivery and performance of this Agreement and the Related Agreements, and the
consummation of the transactions contemplated

 

3



--------------------------------------------------------------------------------

hereby and thereby will not result in any such violation, or be in conflict with
or constitute, with or without the passage of time and giving of notice, either
a default under any such provision or an event that results in the creation of
any lien, charge or encumbrance upon any assets of the Company or the
suspension, revocation, impairment, forfeiture or nonrenewal of any material
permit, license, authorization or approval applicable to the Company, its
business or operations or any of its assets or properties.

2.11 Agreements; Action. Except for agreements explicitly contemplated hereby:

(a) There are no agreements or understandings between the Company and any of its
officers, directors, affiliates or any affiliate thereof,

(b) There are no agreements, understandings, instruments, contracts, judgments,
orders, writs or decrees to which the Company is a party or by which it is bound
that may involve (i) obligations (contingent or otherwise) of, or payments to
the Company, in excess of $100,000, other than obligations of, or payments to,
the Company arising from purchase or sale agreements entered into in the
ordinary course of business, or (ii) provisions materially restricting the
development, manufacture or distribution of the Company’s products or services,
and

(c) The Company has not (i) declared or paid any dividends or authorized or made
any distribution upon or with respect to any class or series of its capital
stock, (ii) made any loans or advances to any person, other than ordinary
advances for travel expenses, or (iii) sold, exchanged or otherwise disposed of
any of its assets or rights.

For the purposes of subsections (a), (b) and (c) above, all indebtedness,
liabilities, agreements, understandings, instruments and contracts involving the
same person or entity (including persons or entities the Company has reason to
believe are affiliated therewith) shall be aggregated for the purpose of meeting
the individual minimum dollar amounts of such subsections.

2.12 Related-Party Transactions. No employee, officer or director of the Company
or member of his or her immediate family is indebted to the Company, nor is the
Company indebted (or committed to make loans or extend or guarantee credit) to
any of them. To the best of the Company’s knowledge, other than in Arrowhead
Research Corporation, a Delaware corporation (“Arrowhead”) or in any of
Arrowhead’s subsidiaries, none of such persons has any direct or indirect
ownership interest in any firm or corporation with which the Company is
affiliated or with which the Company has a business relationship, or any firm or
corporation that competes with the Company. No member of the immediate family of
any officer or director of the Company is directly or indirectly interested in
any material contract with the Company.

2.13 No Undisclosed Liabilities. Schedule C sets for the Company’s financial
statements as of April 31, 2010. Except as set forth in the Company’s financial
statements, the Company does not have any liabilities (whether accrued,
absolute, unliquidated, contingent or otherwise, whether or not known to the
Company, whether due or to become due and regardless of when asserted) arising
out of transactions entered into at or prior to the Closing, or any action or
inaction at or prior to the Closing or any state of facts existing at or prior
to the Closing other than (i) liabilities and obligations that have arisen after
May 31, 2010 in the ordinary course of business (none of which is material and
none of which is a liability resulting from breach of contract, breach of
warranty, tort, infringement, claim or lawsuit), or (ii) obligations under
contracts and commitments incurred in the ordinary course of business that would
not be required to be reflected in financial statements prepared in accordance
with generally accepted accounting principles. The Company is not a guarantor or
indemnitor of any indebtedness of any other person, firm or corporation.

 

4



--------------------------------------------------------------------------------

2.14 Permits. The Company has all franchises, permits, licenses and any similar
authority necessary for the conduct of its business as now being conducted by
it, except to the extent the lack of which would not reasonably be expected to
have a Material Adversely Effect. The Company is not in default under any of
such franchises, permits, licenses or other similar authority which would be
reasonably expected to have a Material Adverse Effect.

2.15 Environmental and Safety Laws.

(a) Except as set forth in Section 2.15(b), the Company is not in violation of
any applicable statute, law or regulation relating to the environment or
occupational health and safety, and no material expenditures are or will be
required in order to comply with any such existing statute, law or regulation.

(b) The US Environmental Protection Agency (the “EPA”) has issued recent
guidance regarding the classification of carbon nanotubes under the Toxic
Substances Control Act. The EPA has stated that it now considers carbon
nanotubes to be “new chemicals” rather than materials previously listed on the
TSCA Inventory, such as synthetic graphite or other carbon compounds. The
Company is in the process of reviewing its compliance with this guidance and has
filed paperwork with the EPA. Accordingly, the Company withholds any
representation or warranty regarding the matters disclosed in this
Section 2.15(b), including its compliance with the new EPA guidance.

2.16 Disclosure. The Company has fully provided Wisepower with all the
information that Wisepower has requested in writing for deciding whether to
purchase the Shares. Neither this Agreement (including all the exhibits and
schedules hereto) nor any other statements or certificates made or delivered in
connection herewith contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements herein or therein not
misleading in light of the circumstances under which they were made.

2.17 Registration Rights. Except as provided in the Investors’ Rights Agreement,
the Company has not granted or agreed to grant any registration rights,
including piggyback rights, to any person or entity.

2.18 Title to Property and Assets. The property and assets used by the Company
in its business are owned by the Company free and clear of all mortgages, liens,
loans and encumbrances, except for (i) statutory liens for the payment of
current taxes that are not yet delinquent listed in Schedule 2.18 and (ii) for
liens, encumbrances and security interests that arise in the ordinary course of
business and/or pursuant to applicable law, and minor defects in title, none of
which, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. With respect to the property and assets it leases, the
Company is in compliance with such leases and holds a valid leasehold interest
free of any liens, claims or encumbrances, subject to clauses (i)-(ii) of the
foregoing sentence, except to the extent the failure to be in compliance or hold
a valid leasehold interest would not reasonably be expected to have a Material
Adverse Effect. Schedule D lists all lease agreements between Unidym and third
parties.

2.19 Labor Agreements and Actions. The Company is not bound by or subject to any
contract, commitment or arrangement with any labor union, and no labor union has
requested or, to the Company’s knowledge, has sought to represent any of the
employees, representatives or agents of the Company. There is no strike or other
labor dispute involving the Company pending, or to the Company’s knowledge,
threatened in writing, that would reasonably be expected to have a Material
Adverse Effect, nor does the Company have knowledge of any labor organization
activity involving its employees. To the Company’s knowledge, no officer or key
employee, or that any group of key employees, intends to terminate their
employment with the Company, nor does the Company have a present intention to
terminate the employment of any of the foregoing. The employment of each officer
and employee of the Company is

 

5



--------------------------------------------------------------------------------

terminable at the will of the Company. The Company is not a party to or bound by
any currently effective employment contract, deferred compensation agreement,
bonus plan, incentive plan, profit sharing plan, retirement agreement or other
employee compensation agreement. The Company has complied in all material
respects with all applicable state and federal equal employment opportunity and
other laws related to employment.

2.20 Intellectual Property.

(a) Schedule E lists all patents and patent applications owned by or exclusively
licensed to the Company. The Company has rights to all patents, patent
applications, trademarks, service marks, trade names, copyrights, trade secrets,
licenses, inventions, information and proprietary rights and processes
(collectively, “Intellectual Property”) it needs to operate its business as
currently conducted. Schedule F lists all out-license agreements between Unidym
and third parties. Schedule G lists all active non-disclosure agreements,
material transfer agreements, and joint development agreements between Unidym
and third parties.

(b) The Intellectual Property owned, registered or applied for by the Company,
and the Intellectual Property exclusively licensed to the Company, does not
conflict with, or constitute an infringement of, the Intellectual Property
rights of others and is not being infringed or opposed by any person. Except for
the patents co-owned and listed in Schedule E, no third party, employee or other
person has any right, claim or interest in any Intellectual Property owned,
registered or applied for by the Company.

(c) No Intellectual Property owned or used by the Company and no license of
Intellectual Property of which the Company has the benefit will be lost, or
rendered liable to any right of termination by any third party, by virtue of the
execution and performance of this Agreement.

2.21 Tax Returns and Payments. There are no federal, state, county, local or
foreign taxes dues and payable by the Company which have not been timely paid.
There are no accrued and unpaid federal, state, country, local or foreign taxes
of the Company which are due, whether or not assessed or disputed. There have
been no examinations or audits of any tax returns or reports by any applicable
federal, state, local or foreign governmental agency. The Company has duly and
timely filed all federal, state, county, local and foreign tax returns required
to have been filed by it and there are in effect no waivers of applicable
statutes of limitations with respect to taxes for any year.

2.22 Insurance. The Company has in full force and effect fire and casualty
insurance policies with extended coverage, sufficient in amount (subject to
reasonable deductions) to allow it to replace any of its properties that might
be damaged or destroyed.

2.23 ERISA. The Company has made all required contributions and has no liability
to any such employee benefit plan, other than liability for health plan
continuation coverage described in Part 6 of Title I(B) of Employee Retirement
Income Security Act of 1974, as amended, and has complied in all material
respects with all applicable laws for any such employee benefit plan.

2.24 Product Liability. The Company has not received any written notice relating
to any claim involving use of or exposure to any of the products (or any part or
component) designed, manufactured, serviced or sold, or services performed, by
the Company, including for negligence, strict liability, design or manufacturing
defect, conspiracy, failure to warn, or breach of express or implied warranties
or merchantability or fitness for any purpose or use, or from any alleged breach
of implied warranties or representations, or any alleged noncompliance with any
applicable laws pertaining to product liability matters.

 

6



--------------------------------------------------------------------------------

3. Representations and Warranties of the Investor. The Investor hereby
represents, warrants and covenants to the Company that:

3.1 Authorization. The Investor has full power and authority to enter into this
Agreement, and this Agreement constitutes a valid and legally binding
obligation, enforceable in accordance with its terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

3.2 Purchase Entirely for Own Account. This Agreement is made with the Investor
in reliance upon the Investor’s representation to the Company, which by the
Investor’s execution of this Agreement, the Investor hereby confirms that the
Shares will be acquired for investment for Investor’s own account, not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof, and that the Investor has no present intention of selling, granting any
participation in or otherwise distributing the same. By executing this
Agreement, the Investor further represents that the Investor does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to any of the Shares.

3.3 Disclosure of Information. The Investor believes it has received all the
information it considers necessary or appropriate for deciding whether to
purchase the Shares. The Investor further represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Shares and the business, properties,
prospects and financial condition of the Company. The foregoing, however, does
not limit or modify the representations and warranties of the Company in
Section 2 of this Agreement or the right of the Investor to rely thereon.

3.4 Investment Experience. The Investor is an investor in securities of
companies in the development stage and acknowledges that it is able to bear the
economic risk of its investment, and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment in the Shares. The Investor also represents it has not
been organized for the purpose of acquiring the Shares.

3.5 Accredited Investor. Wisepower is an “accredited investor” within the
meaning of SEC Rule 501 of Regulation.

3.6 Restricted Securities. The Investor understands that the Shares it is
purchasing are characterized as “restricted securities” under the federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering, and that under such laws and
applicable regulations, such Shares may be resold without registration under the
Act only in certain limited circumstances. In the absence of an effective
registration statement covering the Shares or an available exemption from
registration under the Act, the Shares (and any Common Stock issued on
conversion of the Shares) must be held indefinitely.

3.7 No Brokers. The Investor has not taken any action which would give rise to
any claim by any person for brokerage commissions, finder’s fees or similar
payments relating to this Agreement or the transactions contemplated hereby.

3.8 Legends. It is understood that the certificates evidencing the Shares and
the Warrants may bear one or all of the following legends:

(a) “These securities have not been registered under the Securities Act of 1933,
as amended. They may not be sold, offered for sale, pledged or hypothecated in
the absence of a registration statement in effect with respect to the securities
under such Act or an opinion of counsel satisfactory to the Company that such
registration is not required or unless sold pursuant to Rule 144 of such Act.”

 

7



--------------------------------------------------------------------------------

(b) Legends required to indicate that the Shares are subject to the terms of the
Investors Rights Agreement and that certain Second Amended and Restated Right of
First Refusal and Co-Sale Agreement dated as of September 30, 2009 by and among
the Company and the parties listed on the schedules attached thereto.

(c) Any other legend required by applicable laws.

4. Conditions to Investor’s Obligations at Closing. The following conditions
must be satisfied by the Company, unless waived by the Investor, in the
Investor’s sole and absolute discretion.

4.1 Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true and correct in all material
respects (except that the representations and warranties that are qualified by
materiality or Material Adverse Effect shall be true and correct in all
respects) on and as of the Closing with the same effect as though such
representations and warranties had been made on and as of the date of the
Closing.

4.2 Performance. The Company shall have performed and complied in all material
respects with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the Closing.

4.3 Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Shares
pursuant to this Agreement shall be duly obtained and effective, other than such
authorizations, approvals or permits or other filings which may be timely made
after such issuance and sale of the Shares.

4.4 Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated at the Closing and all documents incident
thereto shall be reasonably satisfactory in form and substance to the Investor,
and the Investor shall have received all such counterpart original and certified
or other copies of such documents as may be reasonably requested.

4.5 General. The holders of Common Stock and/or Preferred Stock shall have
amended any other agreement or arrangement, or given any further consent
required to allow the Company to execute and perform this Agreement. The
documents referenced in this Section 6.9 are set forth in Schedule H.

5. Conditions to the Company’s Obligations at Closing. The following conditions
must be satisfied by the Investor, unless waived in writing by the Company, in
the Company’s sole and absolute discretion.

5.1 Representations and Warranties. The representations and warranties of the
Investor contained in Section 3 shall be true and correct in all material
respects (except that the representations and warranties that are qualified by
materiality or Material Adverse Effect shall be true and correct in all
respects) on and as of the Closing with the same effect as though such
representations and warranties had been made on and as of the date of the
Closing.

5.2 Securities Exemptions. The offer and sale of the Shares to the Investor
pursuant to this Agreement shall be exempt from the registration requirements of
the Act, the qualification requirements of the California General Corporation
Law and the registration and/or qualification requirements of all other
applicable state securities laws.

 

8



--------------------------------------------------------------------------------

5.3 Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated at the Closing and all documents incident
thereto shall be reasonably satisfactory in form and substance to the Company,
and the Company shall have received all such counterpart original and certified
or other copies of such documents as may be reasonably requested.

5.4 General. The Investor shall have amended any other agreement or arrangement,
or given any further consent required to allow the Company to execute and
perform this Agreement.

6. Miscellaneous.

6.1 Survival. The warranties, representations and covenants of the Company and
the Investor contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement and the Closing and shall in no way be
affected by any investigation of the subject matter thereof made by or on behalf
of the Investor or the Company.

6.2 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of, and be binding upon,
the respective successors and assigns of the parties (including transferees of
any Shares). Nothing in this Agreement, express or implied, is intended to
confer upon any party, other than the parties hereto or their respective
successors and assigns, any rights, remedies, obligations or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.

6.3 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of California as applied to agreements among California
residents entered into and to be performed entirely within California, except
with respect to conflict of laws.

6.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

6.5 Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (i) upon personal delivery to the party to be
notified, (ii) when sent by confirmed telex or facsimile if sent during normal
business hours of the recipient, if not, then on the next business day;
(iii) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid; or (iv) one (1) day after deposit
with a nationally recognized overnight courier, specifying next day delivery,
with written verification of receipt. All communications shall be sent to the
address as set forth on the signature page hereof or at such other address as
such party may designate by ten (10) days’ advance written notice to the other
parties hereto.

6.6 Responsibility for Brokers Fees. The Investor indemnifies and holds harmless
the Company from any liability for any commission or compensation in the nature
of a finders’ fee (and the costs and expenses of defending against such
liability or asserted liability) for which the Investor or any of its officers,
partners, employees or representatives is responsible. The Company indemnifies
and holds harmless the Investor from any liability for any commission or
compensation in the nature of a finders’ fee (and the costs and expenses of
defending against such liability or asserted liability) for which the Company or
any of its officers, employees or representatives is responsible.

6.7 Aggregation of Stock. All issued and outstanding shares of the Series D
Preferred Stock and Common Stock issued upon conversion thereof held or acquired
by affiliated entities or persons shall be aggregated together for the purpose
of determining the availability of any rights under this Agreement.

 

9



--------------------------------------------------------------------------------

6.8 Amendments and Waivers. Any term of this Agreement may be amended, and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investor.

6.9 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

6.10 Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement among the parties, and this Agreement supersedes
all prior and contemporaneous written and oral agreements, relating to the
subject matter hereof.

6.11 Counterparts; Facsimile/PDF Signatures. This Agreement may be executed in
two or more counterparts, and by facsimile signatures or portable document
format (.pdf or similar format), each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.

[SIGNATURE PAGE FOLLOWS]

 

10



--------------------------------------------------------------------------------

[Company Signature Page to Series D Preferred Stock Purchase Agreement]

 

COMPANY:

UNIDYM, INC.

a Delaware corporation

By:

 

MARK TILLEY

Name:

  Mark Tilley

Title:

  Chief Executive Officer

Address:

          1244 Reamwood Drive           Sunnyvale, CA



--------------------------------------------------------------------------------

[Investor Signature Page to Series D Preferred Stock Purchase Agreement]

 

ARROWHEAD RESEARCH COMPANY:

ARROWHEAD RESEARCH CORPORATION

a Delaware corporation

By:  

CHRISTOPHER ANZALONE

Name:   Christopher Anzalone Title:   Chief Executive Officer Address:  
        201 South Lake Avenue           Suite 703           Pasadena, CA 91101